United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chapel Hill, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dr. Peter J. Smith, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0507
Issued: November 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 12, 2018 appellant, through her representative, filed a timely appeal from a
July 24, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, section 501.2(c)(1) of the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On September 29, 2015 appellant, then a 54-year-old postal clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained an emotional condition in the performance
of her federal employment.4 She noted that she first became aware of her claimed condition on
August 20, 2014 and realized that it was caused or aggravated by her federal employment on
September 10, 2014.5 On the reverse side of the claim form, appellant’s supervisor, K.P., related
that appellant’s claim involved an incident which occurred on August 4, 2014. K.P. explained that
she was not at work on August 4, 2014, but was instructed by her immediate supervisor, T.L., the
officer-in-charge, to present appellant a letter of warning regarding an incident which occurred
that day.
By development letter dated February 9, 2016, OWCP informed appellant that further
factual and medical evidence was necessary to establish her claim. It provided her a questionnaire
for her completion regarding the factual circumstances of her alleged injury. OWCP afforded
appellant 30 days to submit the necessary evidence.
Appellant subsequently submitted a September 29, 2015 statement, she related that she
received a letter of warning on August 20, 2014 for an August 4, 2014 incident when she failed to
call for clerk backup at the window, which caused the employing establishment to have a wait in
line time failure.6 She alleged that she was harshly criticized and threatened by management for
her failure to act. Appellant noted that other employing establishment employees and a 204 B
supervisor were present at the time, but none of them took action to remedy the situation. She
alleged that the experience was psychologically and physically distressing to her. After appellant
received the letter of warning, she learned that she was the only sales clerk working on Saturday,
October 11, 2014. She followed the instructions previously given to her in the August 20, 2014
letter of warning and requested help at the window. Appellant alleged that S.C., the officer-incharge, publically scolded her in front of customers for calling for help as she should have known
that there were no other clerks available that morning. Sometime later that day, S.C. apologized
to her for publically scolding her. Appellant contended that there were numerous times when the
lobby line was long and other coworkers and supervisors were present, but no one called for help.
4
The record reflects that appellant has five other claims before OWCP. Under OWCP File No. xxxxxx692, OWCP
denied an August 18, 2001 claim for an emotional condition with the finding that appellant had not established a
compensable factor of employment. The other claims pertain to orthopedic conditions.
5
The dates provided were typed. A handwritten “5” was written over the year so that it read 2015. In a February 22,
2016 statement, appellant asserted that the correct date of injury was August 20, 2014, not 2015. She indicated that
her supervisor, K.P. had changed the date of injury on her CA-2 form because of her August 20, 2015 statement.
Appellant asserted that the letter of warning was dated August 19, 2014. In an undated handwritten statement,
Supervisor K.P., stated that appellant’s “accident actually occurred in 2014 not 2015.” The record contains copies of
the original Form CA-2 noting typed date of injury as August 20, 2014.
6
In a February 22, 2016 statement, appellant asserted that the letter of warning was dated August 19, 2014. The
record contains an August 19, 2014 letter of warning.

2

She alleged that she was the only person singled out by management for failing to perform this
duty.
In a February 28, 2016 statement, K.P., appellant’s immediate supervisor, again related
that she was on leave the day that the incident occurred, but her acting supervisor, T.L., told her to
present appellant a letter of warning for not requesting assistance from the supervisor/postmaster.
She related that she was told that there was a very long wait time for customers, and that there
were two clerks on the window and an acting supervisor, who was directing customers in the lobby.
K.P. also noted that appellant had a heavy accent and hearing problems, so management had to
speak loudly to get her attention. She noted that appellant had since undergone medical treatment
for her hearing loss and was seeking counseling through the Employee Assistance Program to help
overcome her anxiety. K.P. stated that appellant was a sensitive individual who felt that everyone
in management was against her, even after a situation had been resolved.
On March 15, 2016 appellant responded to OWCP’s development questionnaire. She
indicated that, as a result of a grievance, management had reduced the letter of warning to an
official discussion. Appellant also noted that she had filed an Equal Employment Opportunity
(EEO) complaint, but no final decision had been issued.
OWCP also received a copy of the August 19, 2014 letter of warning which charged
appellant with unacceptable performance/failure to follow instructions. It noted that between
12:15 p.m. and 12:45 p.m. on August 4, 2014, appellant failed to call for clerk back-up at the
window. OWCP advised that “this disregard for not calling for another clerk to come help you at
the window caused [the employing establishment] to have a wait time in line failure. By grievance
settlement dated September 9, 2014, the employing establishment agreed to rescind the letter of
warning issued to appellant for unacceptable performance/failure to follow instruction and reduce
it to an official discussion.
In September 29, 2015 reports, Dr. Smith diagnosed appellant with anxiety disorder and
major depressive disorder, recurrent. He indicated that he started treating appellant on
September 10, 2014 for the increasing and unrelenting psychological distress caused by the verbal
and administrative harassment directed at appellant by the employing establishment over the past
year. Dr. Smith provided a narrative description of the August 20, 2014 letter of warning and the
events of October 11, 2014 and opined that these experiences fueled appellant’s occupational
disease. He also discussed other events occurring in August 2015 in which appellant felt sick or
stressed, punished, or threatened from the employing establishment, or from customer’s outbursts.
In an October 5, 2015 letter, Angela Purcell, a physician assistant, indicated that appellant
had been a patient since 2007. She opined that the events which occurred at work were the etiology
of appellant’s emotional distress, hardship, and mental trauma.
In a March 10, 2016 letter, Dr. Smith opined that appellant’s condition was directly caused
by the events that occurred at work. He alleged that appellant was treated differently by local
employing establishment administration than her peers. Dr. Smith also noted his and appellant’s
frustration with the claims process.

3

By decision dated August 5, 2016, OWCP denied appellant’s claim. It found that she had
not established a compensable factor of employment and, thus, had not established an emotional
condition in the performance of duty.
On August 26, 2016 OWCP received appellant’s August 25, 2016 request for an oral
hearing before an OWCP hearing representative.
In a September 3, 2016 letter, appellant indicated that she was enclosing 21 attachments
detailing allegations of abuse by the employing establishment. A summary identified the
attachments as items A through U and offered an explanation of each attachment. Appellant
alleged that on August 22, 2016, Supervisor S.S. chastised her about a clock malfunction that
affected the entire office. She noted the letter of warning and alleged that the employing
establishment was chronically understaffed. Appellant argued that the supervisors had lied to the
EEO investigators, citing testimony from Supervisor K.P. She cited two other days where long
lobby lines resulted in no discipline. Appellant argued that S.C. was aware of her letter of warning
when she publically and harshly yelled at and humiliated her in front of customers when she called
for help in October, which created a hostile environment. Two dates around the holidays in
2014/2015 were noted to have long lines due to understaffing. Other statements discussed alleged
violations of employing establishment policy for which no one was disciplined.
A telephonic hearing was held on April 20, 2017. Appellant indicated that the correct date
of injury was August 20, 2014, when she received the letter of warning. She alleged that the letter
of warning was unjustly issued and acknowledged that it was subsequently reduced to a discussion
following a grievance. Dr. Smith noted that numerous documents had been submitted which
outlined various work factors he felt caused appellant’s emotional condition. He also offered
argument regarding harassment.
Testimony surrounding the circumstances of the August 4, 2014 incident, which led to the
letter of warning, was received. Dr. Smith indicated that he had requested copies of reports which
he felt were alluded to in the warning letter. He cited employment manuals and contract language
which he felt the employing establishment had violated or ignored. Dr. Smith also argued that the
employing establishment was not forthcoming with information which would establish their case.
He indicated that the letter of warning was the triggering event for appellant’s emotional injuries
and that there was an “avalanche of events” which followed, which contributed to her condition.
Dr. Smith noted that the letter of warning contained a “threat of termination.” He alleged that the
employing establishment made false statements to the EEO investigator.
Dr. Smith presented several arguments suggesting that the letter of warning was based on
a mystery shopper experience. This was based on his interpretation of the warning letter and the
performance goal time. Dr. Smith indicated that the labor manuals prohibited the use of such
shopping experiences in the disciplinary processes. He also argued that appellant experienced
disparate treatment as he had no evidence that any other employee had been disciplined regarding
the wait time matter and that plenty of opportunities for such discipline existed. Dr. Smith also
argued that the perceived delays by the employing establishment relative to the claims process and
the EEO process contributed to appellant’s conditions.
Subsequent to the hearing, OWCP received over 300 pages of argument and evidence in
support of appellant’s claim. This included copies of appellant’s statements and numerous letters
4

from Dr. Smith to the Equal Employment Opportunity Commission (EEOC), the postmaster
general, and OWCP’s program director. A May 21, 2015 EEO decision reversed a December 11,
2014 EEO final decision which dismissed appellant’s formal complaint of unlawful employment
discrimination pertaining to the August 20, 2014 letter of warning. The decision found that even
though the letter of warning had been reduced to a formal discussion, appellant had requested
compensatory damages as a remedy. Accordingly, the formal complaint was remanded to the
employing establishment for further processing of appellant’s complaint. The submitted portions
of the EEO complaint, including the employing establishment investigative findings, found no
error or abuse. Copies of mystery shopper scores unrelated to appellant’s incident were submitted
along with handwritten and typed journal entries from appellant, which recorded her impressions
of incidents at work between August 15 and November 9, 2014.
Dr. Smith also provided a statement wherein he argued that the issuance of the letter of
warning was unreasonable. He also offered additional argument regarding the mystery shopper
program and the wait time in line standard. Dr. Smith cited a recent incident in which appellant
filed a new EEOC complaint. He argued that, while there was no direct admission of error or
abuse by the employing establishment, culpability could be inferred from their comments and
actions. Dr. Smith contended that S.C.’s apology was an admission of error or abuse. He also
argued that asking an employee to submit documents to the officer-in-charge demonstrated a
pattern of abuse by the direct supervisor. Dr. Smith also offered his analysis of the EEO
investigative findings.
By decision dated July 24, 2017, an OWCP’s hearing representative affirmed the August 5,
2016 decision, finding that no compensable employment factor had been established. He noted
that, while appellant and Dr. Smith had a conflicting impression of the work environment, the facts
were not established by a preponderance of the evidence.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of her federal employment.7 To establish an emotional condition in
the performance of duty, the claimant must submit the following: (1) medical evidence
establishing an emotional condition; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to the condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to the emotional condition.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
7

Pamela R. Rice, 38 ECAB 838 (1987).

8

George H. Clark, 56 ECAB 162 (2004).

9

28 ECAB 125 (1976).

5

connection with the employment, but nevertheless does not come within coverage under FECA.10
When an employee experiences emotional stress in carrying out his or her employment duties, and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from his or her emotional reaction
to a special assignment or other requirement imposed by the employing establishment or by the
nature of the work.11 Allegations alone by a claimant are insufficient to establish a factual basis
for an emotional condition claim.12 Where the claimant alleges compensable factors of
employment, he or she must substantiate such allegations with probative and reliable evidence.13
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.14 On the other hand, the disability is not covered where it results from such factors as
an employee’s fear of a reduction-in-force or his or her frustration from not being permitted to
work in a particular environment or to hold a particular position.15
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.16 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.17
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.18
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that the claimed harassment or discrimination did in
fact occur.19 Mere perceptions of harassment, retaliation or discrimination are not compensable
under FECA.20

10

See Robert W. Johns, 51 ECAB 137 (1999).

11

Supra note 9.

12

J.F., 59 ECAB 331 (2008).

13

M.D., 59 ECAB 211 (2007).

14

Roger Williams, 52 ECAB 468 (2001).

15

See supra note 9.

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
16

17

See William H. Fortner, 49 ECAB 324 (1998).

18

Ruth S. Johnson, 46 ECAB 237 (1994).

19

Marlon Vera, 54 ECAB 834 (2003).

20

Kim Nguyen, 53 ECAB 127 (2001).

6

In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.21 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.22
ANALYSIS
The Board finds that appellant has not established that she sustained an emotional condition
in the performance of duty.
The Board notes that appellant’s allegations do not pertain to her regular or specially
assigned duties under Lillian Cutler.23 Rather, appellant has alleged error and abuse in
administrative matters and harassment and discrimination on the part of her managers.
Appellant’s contentions regarding the disciplinary actions relate to personnel matters
which are not compensable absent a showing of error or abuse on the part of the employing
establishment.24 She alleged that she was unfairly issued a letter of warning on August 19, 2014
for an August 4, 2014 incident when she failed to call for clerk backup at the window, which
caused the employing establishment to have a wait in line time failure. The letter of warning was
reduced to an official discussion. The Board has found that an employee’s complaints concerning
the manner in which a supervisor performs his or her duties as a supervisor, or the manner in which
a supervisor exercises his or her supervisory discretion, fall, as a rule, outside the scope of coverage
provided by FECA. This principle recognizes that a supervisor or manager in general must be
allowed to perform his or her duties, and that employees will at times dislike the actions taken, but
mere disagreement or dislike of a supervisory or management action will not be actionable, absent
evidence of error or abuse.25 Despite appellant’s allegations of error and criticism of the EEO
investigation, she has presented no corroborating evidence to support that the employing
establishment erred or acted abusively with regard to the letter of warning. There is also no
evidence that the employing establishment had lied about the basis for the letter of warning.
Although the employing establishment reduced the letter of warning to a discussion based on a
grievance agreement, the Board has held that the mere fact that personnel actions are later modified
or rescinded does not, in and of itself, establish error or abuse on the part of the employing

21

Dennis J. Balogh, 52 ECAB 232 (2001).

22

Id.

23

See supra note 9.

24

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
25

See Marguerite J. Toland, 52 ECAB 294 (2001).

7

establishment.26 There is no admission of error, fault, or legal violation on the part of the
employing establishment in the EEOC documents submitted and no final EEOC decision has been
issued. The Board thus finds that appellant has not established a compensable employment factor
with regard to the above-noted administrative and personnel matters.
Appellant also complained of frustration with regard to the employing establishment’s
handling of her EEO and FECA claims. However, this is an administrative matter and not
compensable absent a showing of error or abuse on the part of the employing establishment.27 She
did not submit probative evidence establishing error or abuse regarding the above-noted
administrative matters. Thus the Board finds that she has not established a compensable factor in
this regard.
Appellant also alleged harassment by management. She contended that management’s
request that she submit documents to the officer in charge constituted harassment. The Board finds
that the factual evidence of record is insufficient to establish that appellant was harassed or singled
out by management. Absent corroborating evidence, this allegation alone does not demonstrate a
pattern of abuse by management. As noted, mere disagreement or dislike of a supervisory or
management action will not be actionable, absent evidence of error or abuse.28 While appellant
also asserted other allegations of harassment, such as an August 22, 2016 time clock malfunction,
she provided no factual evidence in support of her allegations. As there is no factual evidence to
support her allegations of harassment, she has not established a compensable factor of employment
with respect to these allegations.29
Regarding appellant’s allegation that she was publically scolded/verbally abused by S.C.
on October 11, 2014 in front of employing establishment customers, the Board has generally held
that being spoken to in a raised or harsh voice does not of itself constitute verbal abuse or
harassment.30 She did not submit any evidence such as witness statements to corroborate her
allegation of verbal abuse. Furthermore, the record reflects that at the time appellant had problems
with her hearing and management had to be loud to get her attention. In Carolyn S. Philpott31 the
Board found that a loud discussion between a supervisor and the claimant on the workroom floor
was not error or abuse. The Board noted that, despite the claimant’s arguments that her supervisor
should have spoken or reprimanded her in private, there was no evidence that the supervisor’s
remarks were unwarranted. Furthermore, the Board noted that the fact that the supervisor raised
his voice during the course of conversation did not amount to verbal abuse as there was no evidence
that he belittled the claimant. The Board finds that appellant has not established error or abuse
merely because S.C. raised her voice on October 11, 2014 in the work area. To establish error or

26

Paul L. Stewart, 54 ECAB 824 (2003).

27

Supra note 17.

28

See supra note 26.

29

Supra note 19.

30

T.G., 58 ECAB 189 (2006).

31
51 ECAB 175, 179 (1999); Karen K. Levene, 54 ECAB 671 (2003); J.C., Docket No. 14-0299 (issued
October 16, 2014).

8

abuse by her supervisor in reprimanding her, she must prove more than a raised voice.32 While
appellant acknowledged that S.C. later apologized to her, the Board has held that an apology does
not support an admission of fault or wrongful actions.33 Thus, the Board finds that appellant has
not established a compensable employment factor with respect to this allegation.
Because appellant has not substantiated a compensable factor of employment as the cause
of her emotional condition, the Board will not address the medical evidence.34
On appeal, appellant’s representative provided his interpretations of the evidence and
reiterated arguments previously made. However, as appellant has not established a compensable
factor of employment, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty.

32
M.H., Docket No. 12-0130 (issued December 4, 2012); J.R., Docket No. 11-0334 (issued October 26, 2011); J.S.,
Docket No. 09-0442 (issued September 15, 2009); David C. Lindsey, 56 ECAB 263 (2005).
33

M.R., Docket No. 11-0980 (issued August 15, 2012).

34

Karen K. Levene, 54 ECAB 671 (2003).

9

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

